Exhibit 10.1

April 2, 2018

VIA HAND DELIVERY

Drake Parker

Intersect ENT, Inc.

1555 Adams Drive

Menlo Park, CA 94025

Dear Drake:

This letter sets forth the substance of the transition and separation agreement
(the “Agreement”) that Intersect ENT, Inc. (the “Company”) is offering to you.
The terms set forth herein amend and supersede your offer of employment dated
July 6, 2017.

1.    Transition and Separation. Effective as of April 2, 2018 (the “Effective
Date”), your title will be Advisor – Strategic Initiatives. In this non-officer
position, you will report to the Company’s Chief Executive Officer, and perform
those projects and functions as specifically directed by her. You will not be
expected to work a full-time schedule, however you will continue to receive your
regular full-time salary. You will remain in this role through July 31, 2018,
which will be your last day of employment; provided, however, that if you obtain
new employment prior to July 31, 2018, you are required to notify the Company
and your employment will end immediately. Your last day of employment, whenever
it occurs, will be the “Separation Date.” On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation/PTO earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments by law.

2.    Severance Benefits. If, on the Separation Date, you sign the Separation
Date Release attached hereto as Exhibit A, allow it to become effective, and
comply with your obligations under this Agreement and the Separation Date
Release, then the Company will provide you the following severance benefits:

a.    The Company will pay you, as severance, an amount equivalent to eight
(8) months of your annual base salary as of the Separation Date, subject to
standard payroll deductions and withholdings, to be paid in a lump sum within
ten (10) days after the Separation Date Release Effective Date (as defined
therein). In the event your employment ends before July 31, 2018 because you
obtain new employment prior to that date, then your severance payment will also
include payment of the base salary you would have earned between the Separation
Date and July 31, 2018 had you remained employed through that period.

b.    The Company will pay you, as severance, an amount equal to 25% of your
2018 target annual bonus, to be paid in a lump sum within ten (10) days after
the Separation Date Release Effective Date (as defined therein).

c.    Provided that you timely elect continued coverage under COBRA, the Company
shall reimburse you for the COBRA health insurance premiums (the “COBRA
Payments”) necessary to continue your level of health insurance coverage
(including coverage for eligible dependents, if applicable) as of the Effective
Date through the period starting on the



--------------------------------------------------------------------------------

Drake Parker

Page 2

 

Effective Date and ending on the earliest to occur of: (i) April 31, 2019; (ii)
the date you become eligible for group health insurance coverage through a new
employer; or (iii) the date you cease to be eligible for COBRA coverage for any
reason (the “COBRA Payment Period”). You agree to promptly notify the Company if
you become eligible for group health insurance coverage through a new employer
before May 1, 2019. You must timely pay your COBRA premiums, and then provide
the Company with proof of same, to obtain reimbursement for your COBRA premiums
under this Section 2.c. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Payments
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then at the end of
each remaining month of the COBRA Payment Period, the Company instead shall pay
you a fully taxable cash payment equal to the COBRA Payment amount the Company
would have otherwise paid or reimbursed on your behalf, less applicable tax
withholdings and deductions, which you may, but are not obligated to, use toward
the cost of COBRA premiums.

d.    The Company will provide you with up to $7,000 of executive outplacement
services, through a provider of its choice, provided that you register for such
services within thirty (30) days after the Effective Date.

3.    Stock Options. Under the terms of your stock option agreement and the
applicable plan documents, vesting of your stock options will cease as of the
Separation Date. Your right to exercise any vested shares, and all other rights
and obligations with respect to your stock options(s), will be as set forth in
your stock option agreement, grant notice and applicable plan documents.

4.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Effective
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options. For the avoidance of doubt, you will not be entitled to any
bonus compensation except as specified in Section 2.b. above, will not be
entitled to any change in control benefits under any existing plan or agreement,
and will not be eligible for any severance benefits (except as provided herein),
whether under your former employment agreement or otherwise.

5.    Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

6.    Return of Company Property. By the close of business on the Separation
Date, you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to,



--------------------------------------------------------------------------------

Drake Parker

Page 3

 

Company files, notes, drawings, records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, customer lists, prospect
information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information by
the close of business on the Separation Date. If you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
within fifteen (15) business days after the Separation Date, you shall provide
the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done. Your timely compliance with this paragraph is a condition precedent to
your receipt of the severance benefits provided under this Agreement.

7.    Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B.

8.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed by you in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement in confidence to your immediate family and to your attorneys,
accountants, tax preparers and financial advisors; and (b) you may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.

9.    Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process.

10.    No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11.    Release of Claims. In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors,



--------------------------------------------------------------------------------

Drake Parker

Page 4

 

successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, you are not releasing the Company
hereby from any obligation to indemnify you pursuant to the Articles and Bylaws
of the Company, any valid fully executed indemnification agreement with the
Company, applicable law, or applicable directors and officers liability
insurance. You also are not waiving any rights under the Age Discrimination in
Employment Act, nor any rights that cannot be waived by law.

12.    Protected Rights. You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.
You represent that you have no lawsuits, claims, or actions pending in your
name, or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this section and/or the
releases granted in this Agreement.

13.    Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



--------------------------------------------------------------------------------

Drake Parker

Page 5

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

14.    Section 409A. The Parties intend that this Agreement and the payments and
other benefits provided hereunder shall be exempt from the requirements of
Internal Revenue Code Section 409A, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. Notwithstanding any other provision
of this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).

15.    Miscellaneous. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including without limitation the terms of the
offer letter between the Company and you dated July 6, 2017. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified so as to be
rendered enforceable. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.



--------------------------------------------------------------------------------

Drake Parker

Page 6

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you the best in your future endeavors.

Sincerely,

 

By:  

/s/ Lisa Earnhardt

 

Lisa Earnhardt

 

President and Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Drake Parker Drake Parker 4/3/18 Date



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(TO BE SIGNED ON THE SEPARATION DATE)

In exchange for the severance benefits to be provided to me by Intersect ENT
(the “Company”) pursuant to the Separation Agreement between the Company and me
(the “Separation Agreement”), I hereby provide the following Separation Date
Release.

In exchange for the consideration to which I would not otherwise be entitled, I
hereby generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent or subsidiary entities, insurers, affiliates and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions prior to or on
the date I sign this Separation Date Release.

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination or breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the California Fair Employment and Housing Act (as
amended).

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims: (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights that cannot be waived as a matter of law; or
(c) any claims arising from the breach of this Separation Date Release. In
addition, nothing in this Separation Date Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing.

I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for this waiver is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) this waiver does not apply to any rights or
claims that arise after the date I sign this Separation Date Release; (b) I
should consult with an attorney prior to signing this Separation Date Release;
(c) I have had twenty-one (21) days to consider this Separation Date Release;
(d) I have seven (7) days following the date I sign this



--------------------------------------------------------------------------------

Separation Date Release to revoke (in a written revocation sent to the Company’s
Chief Executive Officer); and (e) this Separation Date Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after I sign this Separation Date Release (the
“Separation Date Release Effective Date”).

In granting the release herein, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Separation Date Release.

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.

 

By:           Drake Parker

Date:    



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Intersect ENT, Inc.
(“Company”), and the compensation paid to me now and during my employment with
the Company, I agree to the terms of this Agreement as follows:

 

1. CONFIDENTIAL INFORMATION PROTECTIONS.

1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company. I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

1.3 Third Party Information. I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence or refrain from using

information acquired by me prior to my employment by Company. I further
represent that I have not entered into, and will not enter into, any agreement,
either written or oral, in conflict with my obligations under this Agreement.
During my employment by Company, I will not improperly make use of, or disclose,
any information or trade secrets of any former employer or other third party,
nor will I bring onto the premises of Company or use any unpublished documents
or any property belonging to any former employer or other third party, in
violation of any lawful agreements with that former employer or third party. I
will use in the performance of my duties only information that is generally
known and used by persons with training and experience comparable to my own, is
common knowledge in the industry or otherwise legally in the public domain, or
is otherwise provided or developed by Company.

2. INVENTIONS.

2.1 Inventions and Intellectual Properly Rights. As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights in any of the items listed above. The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.

2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium whether now known
or later developed, make, have made, use. sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.

 

 

1



--------------------------------------------------------------------------------

2.3 Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as “Company
Inventions.” Subject to the subsection titled Government or Third Party and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.

2.4 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.

2.5 Government or Third Party. I agree that, as directed by the Company, 1 will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

2.6 Enforcement of Intellectual Property Rights and Assistance. During and after
the period of my employment, I will assist Company in every proper way to obtain
and enforce United States and foreign Intellectual Property Rights relating to
Company Inventions in all countries. If the Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.

2.7 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (1) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

5. RETURN OF COMPANY PROPERTY. Upon termination of my employment or .upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.

6. NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

7. GENERAL PROVISIONS.

7.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

7.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.

 

 

2



--------------------------------------------------------------------------------

7.3 Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and shall be binding upon my heirs and legal representatives.

7.4 Employment. I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights

and remedies provided to each party in this Agreement are cumulative and in
addition to any other rights and remedies available to such party at law or in
equity.

7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data to countries
outside the United States in violation of the United States export laws or
regulations.

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

7.10 Entire Agreement. If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled Confidential
Information Protections and Inventions shall apply. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and the CEO of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

  EMPLOYEE:       COMPANY: INTERSECT ENT, INC.   I HAVE READ, UNDERSTAND, AND
ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE OPPORTUNITY TO REVIEW IT WITH
INDEPENDENT LEGAL COUNSEL.       ACCEPTED AND AGREED:   LOGO [g604500g57a55.jpg]
      LOGO [g604500g44d19.jpg] (Signature)       (Signature)

By:  

Drake Parker

    By:  

Vi Nguyen

Title:  

CBO

    Title:  

Sr HR Coordinator

Date:  

8/17/17

    Date:  

8/18/17

 

3



--------------------------------------------------------------------------------

EXHIBIT A

INVENTIONS

1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Subsection 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

 

☐   None

☐   See immediately below:

 

 

2. Limited Exclusion Notification.

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

b. Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

A-1